                                          Case 3:17-cv-05653-EMC Document 60 Filed 02/20/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JULIEN POINSIGNON,                                Case No. 17-cv-05653-EMC
                                                          Plaintiff.
                                   8
                                                                                           FINAL JUDGMENT
                                                   v.
                                   9
                                                                                           Re: Dkt. No. 59
                                  10     IMPERVA, INC.,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On February 8, 2019, the Court granted Motion for Settlement/Motion to Certify Class;

                                  14   granting Motion for Attorney Fees (Docket Nos [51],[52]). Pursuant to Federal Rule of Civil

                                  15   Procedure 58, the Court hereby ENTERS Judgment. The Clerk of Court shall close the file in this

                                  16   matter.

                                  17

                                  18             IT IS SO ORDERED AND ADJUDGED

                                  19
                                       Dated: 2/20/2019                                     _____________________________________
                                  20                                                        EDWARD M. CHEN
                                  21                                                        UNITED STATES DISTRICT JUDGE

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
